Citation Nr: 1646304	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  96-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a right ear disability manifested by aural fullness, dizziness, loss of balance, and high frequency hearing loss.  

2.  Entitlement to service connection for a right ear disability manifested by atrophy and a perforated tympanic membrane.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on periods of active and inactive duty for training from 1976 to 1994, with one particular active duty period encompassing August 13th to 15th, 1993.

In December 1995, the RO denied a claim for service connection for perforated right ear.  The Board remanded the case in January 2000, June 2003 and June 2004 In November 2006 the Board denied the claim, which it characterized as a claim for service connection for a right ear disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In an April 2008 Joint Motion for Remand (JMR), the parties (appellant and VA Secretary) asked the Court to vacate the Board decision and remand the case.  In an April 2008 Order, the Court granted the motion.

In April 2009, the Board remanded the case for additional development in accordance with the directives of the April 2008 Order.  In September 2011, the Board denied the claim. 

The Veteran appealed to the Court.  In a JMR, the parties again asked the Court to vacate the Board decision and remand the case.  In a February 2012 Order, the Court granted the motion. 

In a March 2014 decision, the Board partially granted the Veteran's claim by awarding service connection for tinnitus.  As a result, the Board characterized the remaining issue as service connection for a right ear disability (other than tinnitus) and denied that portion of the Veteran's claim.  The Veteran appealed the denial of service connection for a right ear disability (other than tinnitus) and in a June 2015 Memorandum decision, the Court vacated the Board's March 2014 decision, and remanded the issue to the Board for further development. 

In a January 2015 rating decision, the RO implemented the Board's decision granting service connection for tinnitus and assigned a 10 percent disability rating, effective May 26, 1994.  

For the reasons set forth herein, the Board is partially granting the Veteran s claim on appeal by awarding service connection for a right ear disability manifested by aural fullness, dizziness, loss of balance, and high frequency hearing loss.  As such, the issues have been styled accordingly on the title page of this document.

While the Veteran has perfected an appeal as to the issues regarding entitlement to service connection for low back pain and depression as secondary to a skin disorder, that claim is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the claim for issues regarding entitlement to service connection for low back pain and depression as secondary to a skin disorder,, the Board declines to take action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  This issue will be the subject of a later Board decision as appropriate.



FINDINGS OF FACT

1.  The Veteran has a right ear disability manifested by associated aural fullness, dizziness, loss of balance, and high frequency hearing loss that is etiologically related to service, including conceded noise exposure and acoustic trauma therein.  

2.  The Veteran's right ear disability manifested by atrophy and a perforated tympanic membrane did not begin in, was not caused or aggravated by, and was not otherwise shown to be related to service, including conceded noise exposure and acoustic trauma therein.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right ear disability with associated aural fullness, dizziness, and loss of balance, and high frequency hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a right ear disability manifested by atrophy and tympanic membrane perforation are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3 303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C F R § 3 309(a).  See Walker v Shinseki, 708 F 3d 1331, 1338-39 (Fed Cir Feb 21 2013) (holding that the term chronic disease in 38 C.F.R. § 3 303(b) is limited to a chronic disease listed at 38 C.F.R. § 3 309(a)).  A grant of service connection under 38 C.F.R. § 3 303(b) does not require proof of the nexus element, it is presumed.  Id.

Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3 309(a); M21-1MR III.iv.4.B. 12.a.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000 3 000, and 4 000 Hz are 40 decibels or greater the thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are 94 percent or less 38 C.F.R. § 3 385 (2015). 

38 C.F.R. § does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v Derwinski, 3 Vet. App. 87, 89 (1992).  Rather when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3 385 a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3 385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385 and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385, then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id at 159.

The term "veteran" is defined in 38 USCA § 101(2) (West 2014) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 USCA § 101(24) (West 2014); 38 C.F.R. § 3 6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477 478 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).  Under 38 USCA § 101(22)(a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 USCA § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Presumptions - such as of soundness, aggravation, and for service connection for certain conditions that are considered chronic (i.e., permanent), per se do not apply to periods of ACDUTRA and ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010), Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

III.  Factual Background & Analysis

The Veteran asserts that he has a right ear disability, in addition to his service-connected tinnitus, which is the result of service while on active duty training status in a reserve unit in August 1993, at which time a pistol was fired close to his ear. 

The Veteran's service treatment records show that on August 14, 1993, he was issued a sick slip for "ears problems."  An authorization form for treatment in a VA facility, dated August 15, 1993, indicates that he had been on ACDUTRA (active duty training) at the time of the injury.  Subsequent medical evidence indicates that while on the firing range, a pistol shot had been fired in close proximity to his right ear.  While the initial medical certificate showed a diagnosis of tympanic perforation, a consultation confirmed only a right tympanic membrane retraction. 

An audiological pathology report dated in February 1994 shows that the Veteran had hearing "within normal limits" (hearing loss, as defined at 38 C F R § 3.385 was not shown), with a mild notch at 6000 Hz, and normal compliance of the tympanic membrane.  Acoustic reflex activity, however, was absent with a probe of the right ear.  A speech test was within normal limits.

A VA audiological examination report, dated in January 1995, shows that the Veteran did not have right ear hearing loss, as defined at 38 C.F.R. § 3 385.  The Veteran complained of right ear acoustic trauma in 1994, as well as exposure to loud noise during service in a transportation unit.  He reported tinnitus since 1994.

A VA ear examination report, dated in January 1995, shows that the Veteran complained of "fullness" of the right ear.  He reported a history of a right post-auricular simple mastoidectomy as a child.  On examination, the tympanic membranes and mastoids were normal.  There was no active ear disease.  The diagnoses were normal hearing bilaterally, and right post-auricular simple mastoidectomy scar, surgery done when patient was 8 years old.

A VA general medical examination report, dated in January 1995, shows that the Veteran reported a history of a right-sided mastoidectomy at age 8, and a perforated right tympanic membrane in 1993.  On examination, the ear canals were normal, and the right ear had a normal response to an acoustic test.  The right tympanic membrane was normal.  Audition was normal.  The diagnoses noted traumatic right ear tinnitus.

A report from V.L.H., M.D., dated in March 1997, includes a finding of a thin, atrophic-retracted tympanic membrane perforation, and bilateral normal hearing.  

A March 1997 report from M.M., M.S.-A, notes normal bilateral audition with good mobility of the tympanic membranes, and good pressure in both ears, but absent acoustic reflexes in the right ear on Ipsilateral stimulation, but present at expected levels of contralateral stimulation.

A VA audiological examination report, dated in December 2001, notes complaints of hearing difficulty in one-to-one conversation since 1993.  The Veteran claimed to have had 18 years of occupational noise exposure during service in a transportation unit during military service.  On examination, he was not shown to have hearing loss in either ear, as defined at 38 C.F.R. § 3.385.  Acoustic reflexes were present, and reflex decay was normal.  Tympanograms were type A, AU (both ears).  The report notes bilateral normal hearing from 250 Hz to 8000 Hz, except for a mild drop at 6,000 Hz AD (right ear).  There was excellent speech recognition ability, and normal middle ear function.

A VA examination report, dated in August 2002, notes complaints of balance problems, intolerance to loud noise, and contractions of the right ear.  On examination, there was shallow retraction of the tympanic membrane, posteriorly with no perforation.  There was no evidence of any ear infection, to include the inner and middle ear.  The diagnosis was "status post right mastoidectomy, otherwise the examination is normal."  The examiner noted that the Veteran had an "excellent ear examination," with no evidence of recurrence of the mastoiditis of the right ears, and that there was no relation between his history of mastoiditis at age three and his in-service work.  The examiner further stated that the Veteran did not have a tympanic membrane perforation at present, although it was not known if he had one before his mastoidectomy and that there was no relationship between his right ear condition and his service.

A report from Dr. V.L.H., dated in September 2002, notes an atrophic retracted tympanic membrane, with normal hearing upon audiological evaluation.  A VA progress note, dated in August 2003, notes a tympanic membrane perforation of the right ear.

A VA progress note, dated in August 2003, notes a tympanic membrane perforation of the right ear.  A report from G.G.Y., M.D., dated in December 2003, notes that the Veteran has a retracted tympanic membrane, and that an audiogram performed that month showed bilateral no al hearing with a conductive component on the right ear

A private treatment report, from L.R.V., M.S., dated in February 2006, shows that the Veteran reported a history of a plugged sensation in his right ear for years.  Pure tone audiometry testing revealed mild low and mid frequency right ear hearing loss. Speech audiometry testing for the right ear showed borderline normal hearing for purposes of communication, and excellent discrimination ability.  There was reduced mobility of the right tympanic membrane, normal middle ear pressure, and ipsilateral acoustic reflexes were absent.  The report notes a mild low and mid-frequency conductive hearing loss for the right ear and a relatively reduced mobility of the right tympanic membrane.  

A VA audiological report, dated in June 2006, notes that when the Veteran was examined in August 1993 after being referred to the emergency room, there was no perforation of the right tympanic membrane, and that a February 1994 audiogram was normal, and that there was no evidence of hearing loss or perforation in the service treatment records.  The Veteran complained of hearing loss that "something is loose inside his right ear when he is running and that he cannot tolerate loud noises.  On examination the external canal the tympanic membrane, the tympanum and the mastoids were normal.  There was no perforation seen.  There were no conditions due to ear disease, and there was no active ear disease present.  There was no infection of the middle or inner ear.  The diagnosis was "normal ear exam."  The examiner stated that a perforation was not noted upon treatment in August 1993, that there was no evidence of hearing loss or perforation prior to the claimed acoustic trauma, and that, "There is no right ear disorder attributable to the firing incident" (in 1993).

A VA ear examination report, dated in June 2006, shows that the Veteran complained of an intolerance to loud noise and periodic right ear pain, discomfort, and lack of balance.  He reported a history of a right ear drum perforation in 1993, with no occupational or recreational noise exposure history.  On examination, he was not shown to have hearing loss in either ear as defined at 38 C F R § 3 385.  Speech recognition ability was 100 percent, bilaterally.  The diagnosis notes normal hearing from 500 Hz to 4,000 Hz bilaterally, with excellent speech recognition ability and normal middle ear function bilaterally.

In November 2006 the Board denied the claim.  The Veteran appealed to the Court, and in a JMR dated in April 2008 it was agreed that a remand was required, in part, because the June 2006 VA examiner had erroneously stated that there was no evidence of a right ear perforation in the service treatment reports.  The Board subsequent requested another VA examination.

A VA examination report dated in August 2009 shows that the examiner indicated that the Veteran's entire claims file was reviewed.  The examiner referenced prior medical evidence dated in 1976, March 1981, 1985, March 1987, May 1989, August 1993, February 1994, January 1995, September 2002, February 2006,  and May 2006.  The examiner explained that the Veteran had complained of hearing loss and fullness of right ear and also occasional dizziness since 1993.  His treatment had consisted of medication.  He had undergone a right mastoidectomy as a child at eight years of age.  He had thereafter been exposed to heavy duty equipment.  The examiner noted that there were no effects on occupational functioning and activities of daily living.  There was no neoplasm of the ear present.  Physical examination revealed that there was no tissue loss.  There was no edema, scaling, or discharge of the external canal.  There was no evidence of previous or present tympanic 'Membrane perforation in ears.  There were no mastoids or evidence of cholesteatoma.  There was a retroauricular mastoidectomy scar in right ear.  Conditions secondary to ear disease were said to include hearing loss and loss of balance, but there was no active ear disease present.  There were no infections of the middle or inner ear, suppuration, effusion, or aural polyps present.  The Veteran did report loss of balance.  There were no complications of ear disease present.  The diagnosis was post right and simple mastoidectomy status (surgery performed when patient was eight years of age), right ear normal hearing with a mild notch at 6000 Hertz, excellent speech recognition ability and normal study of the peripheral and central vestibular symptoms.

Following otoscopic examination of the Veteran and all diagnostic testing, the examiner opined that the only right ear disability was a part of right simple mastoidectomy, done at age eight with excellent results and also a mild sensorineural notch at 6000 Hz.  The recurrent right ear disability, as stated above, was not related to service while the Veteran was on active duty.  There was no evidence of right tympanic membrane perforation, past or present. The Veteran tympanic membranes were completely normal.  He had bilateral normal hearing and with a type A tympanogram was impossible to have a tympanic membrane perforation.

A VA audiology examination report, also dated in August 2009, shows that the Veteran had reported a fullness sensation on the right ear following acoustic trauma that resulted in tympanic membrane perforation while on a firing range in 1994.  He also described an unsteadiness sensation either when walking or standing still.  The diagnosis was normal hearing of the right ear with a mild notch at 6000Hz.  There was excellent speech recognition ability, and impedance findings indicated normal middle ear function.  An associated videonystagmography study revealed that visual and positional tests were normal, there was normal response to bithermal caloric stimulation, and there was a normal study of the peripheral and central vestibular systems.

In September 2011, the Board denied the claim, after affording the August 2009 VA opinion significant probative weight.  The Veteran appealed the case to the Court. 

In the interim VA treatment records dated in in January 2012 and October 2013, included a pertinent medical history of dizziness, perforation of right tympanic membrane, and other specified forms of hearing loss.  

In a JMR, the parties again asked the Court to vacate the September 2011 Board decision and remand the case.  In a February 2012 Order, the Court granted the motion.

A review of the February 2012 JMR, the parties agreed that the August 2009 VA examination report was not in compliance with the 2008 JMR.  Specifically, it was agreed that the August 2009 VA examiner made an erroneous finding similar to that of the 2006 VA examiner, in that he stated that there was no evidence of a right tympanic membrane perforation, past or present.  The JMR further shows that it was also agreed that "the record reasonably raises an aggravation theory of entitlement to service connected benefits, and the BVA did not provide an adequate statement of reasons and bases as to this issue."

In an October 2012 statement, the Veteran' representative requested a VA examination to determine "whether symptoms of a current right ear disability, including aural fullness, tinnitus, and hearing loss in the right ear, as well as dizziness and loss of balance, are related to in[-]service noise exposure or the acoustic trauma of August 1993."

In January 2013, the Board requested a Veterans Health Administration (VHA) opinion.  See 38 C F R § 20 901(a) (2014).  The Board requested that the entire claims file be reviewed, including any and all conflicting opinions and diagnoses, and opinions provided as to whether it is at least as likely as not that the Veteran had a pre-existing right ear disorder, to include a perforated tympanic membrane, prior to August 14, 1993 and, if so, whether his pre-existing ear disorder was aggravated by his service.  The Board also requested an opinion as to whether, apart from any preexisting right ear disorder (if found) whether it is at least as likely as not that the Veteran currently has a right ear disorder that was caused by his service.

In the March 2013 VHA opinion prepared by a VA physician, C.P.P., M.D., stated that the Veteran's records had been examined.  He stated the following:  the Veteran has a history of a simple mastoidectomy during childhood with a subsequent history of normal hearing as indicated by numerous audiological examinations.  There is nothing to suggest that there was a tympanic membrane perforation after the operation.  However, Eustachian tube dysfunction is often a cause of middle ear disease, leading to mastoid infection, and this condition can persist and cause continued retraction of the tympanic membrane, leading to atrophy.  This previous operation has no bearing to the patient s current complaints (emphasis in original).  On August 14, 1993, while on a training exercise, a pistol was shot at close range to the Veteran s right ear.  He was seen in the ER (emergency room) that same day for a suspected right tympanic membrane perforation.  No tympanic membrane perforation was found by the ER physician. In this regard, an acute perforation caused by an explosion usually results in bleeding.  Nothing was mentioned in the ER notes.  Therefore, acute perforation caused by the gunfire explosion is very unlikely (emphasis in original).

Dr. C.P.P. states that there were many providers whose findings appear to contradict each other.  The most reliable findings from subsequent examination are from an otologist (i.e., Dr. V.L.H.) who only treats ear diseases and whose findings are, therefore, considered to be accurate and definitive.  Specifically, in September 1997, the Veteran was diagnosed with a 'thin retracted atrophic tympanic membrane perforation" with normal hearing.  This physician again treated the Veteran in September 2002, and diagnosed a "retracted tympanic membrane" without mention of a perforation.  Therefore, the Veteran did have a perforation at some point, but it healed later.  Many audiological evaluations were performed and practically all of them showed normal hearing.  When tympanometry was performed, none of them indicated that the Veteran had a perforation.  Some tests showed mild conductive hearing loss with a notch at 6000 Hz.  This indicated that when these tests were done there was no tympanic perforation.  However, the 6000 Hz notch suggests that there is a noise-induced hearing injury.

The Veteran's pre-existing mastoidectomy did not cause his ear disability, i.e., his tympanic membrane perforation.  The findings of the first otologist on the first examination (i.e., Dr. V.L.H.) noted an atrophic tympanic membrane with perforation and this indicated a chronic process, which is usually associated with repeated injuries, or negative middle ear process.  A single perforation does not cause atrophy.  Therefore, there is less than a 50 percent chance that the accident could have caused atrophy and perforation.  In this regard, repeated audiological testing, including tympanometry, did not show any perforation. 

The findings at 6000 Hz suggest a noise inducted hearing loss.  This can be caused by any trauma to the ear and other exposure to loud noises.  It is more likely that his military service is the cause.

In conclusion, the first ER examination showed no perforation.  Subsequently, repeated audiograms did not indicate any perforation.  An otologist (Dr. V.L.H.) found a perforation in the first examination but not in the second examination which indicated that it had healed.  The description of the tympanic membrane suggests that the accident cannot be the cause of this finding.  The preponderance of the evidence is that his clinical findings of atrophic tympanic membrane perforation were not caused by the training accident during service.  However, the loss of hearing at 6000 Hz, detected in many audiograms, more likely suggests a noise-induced hearing loss, probably from occupational noise exposure.

In January 2014, the Veteran' representative submitted another statement to the Board requesting that it a medical examination that addressed "whether [the Veteran's] symptoms of a current right ear disability, including aural fullness, tinnitus, and hearing loss in the right ear, as well as dizziness and loss of balance, are related to in service noise exposure or the acoustic trauma of August 1993," among other things.  The representative stated that while the Board did obtain a medical opinion, the instructions only requested and Dr. C.P.P. only offered an opinion regarding the Veteran's hearing loss, whether he had a pre-existing right ear disorder, and whether the acoustic trauma had resulted in a perforation. 

In January 2014, the Veteran submitted a report from M.N.B., M.D., dated in November 2013 together with a waiver of review by the agency of original Jurisdiction.  See 38 C F R § 20 1304 (2014).  Dr. M.N.B. states that she had reviewed all the Veteran s medical records provided to her by him, to include service treatment records "as well as records of other medical providers."  She states the following the Veteran has mild sensorineural hearing loss, notch pattern at 6000 Hz.  This pattern is characteristic of noise exposure trauma.  This hearing loss developed after the Veteran was exposed to a pistol that was discharged close to his ear on August 15, 1993.  The right ear hearing loss is a high-frequency notch pattern that is characteristic of noise exposure trauma.  Therefore, it is more than likely (50 percent chance or greater) that mild hearing loss at 6000 Hz in the right ear is caused by noise exposure while in the military.  With regard to tympanic membrane perforation in the right ear, emergency room records dated August 15, 1993 note "R (right) tympanic membrane perforation."  In the examination part of the report it states "R (right) ear tympanic membrane shows a perforation without any secretions in the canal."  If there was an acute traumatic perforation in the ear one would expect to find some evidence of blood on the tympanic membrane or in the ear canal.  In the emergency room report there is no mention of blood at the site of "perforation" (emphasis in original).  A retracted tympanic membrane which is atrophic, thinned out, may be easily mistaken for perforation.  The records the next day, August 16 1993, ENT (ear, nose, and throat) exam, show "R (right) TM (tympanic membrane) retraction, no perforation."  Thus, lack of blood at the site of the "perforation" (emphasis in original) and the next day examination showing tympanic membrane retraction led Dr. M.N.B. to believe that the acoustic trauma to the right ear did not result in the tympanic membrane perforation.  Dr. M.N.B further stated that the provided records point toward a preexisting Eustachian tube dysfunction.  The Veteran has a history of simple mastoidectomy at the age of 8.  Subsequent medical records show thin retracted, atrophic tympanic membrane perforation, tympanic membrane retraction without perforation Type A tympanogram, all of which would go along with various phases of Eustachian tube dysfunction.  Also, at some point, the Veteran could have had a tympanic membrane perforation, which has healed.  "Thus, it is less the [sic] 50°'o chance that the acoustic trauma on August 15 1993 to the right ear caused atrophy and tympanic membrane perforation."

In a March 2014 decision, the Board partially granting the Veteran's claim on appeal by awarding service connection for tinnitus and denied a claim for a right ear disability, other than tinnitus.  The Veteran appealed the Board's March 2014 denial of entitlement to service connection for a right ear disability other than tinnitus, and in June 2015, the Court vacated and remanded the decision.  In the June 2015 Memorandum Decision, the Court found that the Board, in its analysis denying service connection for the Veteran's right ear disability, erred by failing to consider or even mention the symptoms of aural fullness, tinnitus, dizziness, or loss of balance, which he reported having since the August 1993 in-service pistol discharge incident.  Also, the Court found that the Board only evaluated the Veteran's right ear disability under § 3.385 and not under any other diagnostic codes that may be applicable based on the symptoms reported.  

In June 2016 correspondence, Dr. M. N. Byrne reported that she reviewed all of the medical records.  She opined that the Veteran's aural fullness, dizziness and loss of balance was related to his in-service noise exposure or the acoustic trauma of August 1993, because it is a known fact that acoustic trauma can affect the inner ear and specifically both the acoustic nerve which controls the hearing and the vestibular apparatus which provides the balance.  She explained that damage to the acoustic nerve can result in aural fullness and damage to the vestibular apparatus can cause dizziness and loss of balance.  Therefore, it is more than likely, 50 % chance or greater, that the aural fullness, dizziness and loss of balance were caused by noise exposure while in military service.  She added that her opinion was further supported by studies published in Journal of Rehabilitation Research & Development in the article titled "Auditory and vestibular dysfunction associated with blast related traumatic brain injury", by authors Stephen A. Fausti, Ph.D.; Debra J. Wilmington, Ph.D.;. Frederick. J. Gallun, Ph.D.; Paula, J. Myers, Ph.D.; James A. Henry, Ph.D., Vol. 46, No. 6, 2009, pages 797-810.

A.  A Right Ear Disability Manifested by Aural Fullness, Dizziness, Loss of Balance, and High Frequency Hearing Loss.

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that in addition to the recently service-connected tinnitus, the Veteran has a right ear disability manifested by aural fullness, dizziness, loss of balance, and high frequency hearing loss that are all related to the Veteran's in-service noise exposure and acoustic trauma and service connection is warranted. 

The Board notes that in-service noise exposure and acoustic trauma has been conceded.  In addition, the Veteran has repeatedly described symptoms of hearing loss, "fullness" in the right ear, dizziness and loss of balance since the in-service event.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is competent to report current symptoms of hearing loss, "fullness" in the right ear, dizziness and loss of balance that began in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, as the Veteran has been consistent in his assertions over the years, there is no reason to doubt his credibility.

The Board notes that a 2009 VA opinion also noted complaints of hearing loss, aural fullness, and dizziness since 1993, but stated that there was a "normal study of the peripheral and central vestibular symptoms [sic]." However, there was no analysis regarding the symptoms described by the Veteran.  

In further support of the Veteran's claim, in June 2016 correspondence, Dr. M.N. B. reported that she reviewed all of the medical records.  She opined that the Veteran's aural fullness, dizziness and loss of balance was related to his in-service noise exposure or the acoustic trauma of August 1993, because it is a known fact that acoustic trauma can affect the inner ear and specifically both the acoustic nerve which controls the hearing and the vestibular apparatus which provides the balance.  She explained that damage to the acoustic nerve can result in aural fullness and damage to the vestibular apparatus can cause dizziness and loss of balance.  Therefore, it is more than likely, 50 % chance or greater, that the aural fullness, dizziness and loss of balance were caused by noise exposure while in military service.  She added that her opinion was further supported by published studies.  Therefore, the competent and probative evidence shows that the Veteran's current right ear disability manifested by "fullness" in the right ear, dizziness and loss of balance are related to in-service noise exposure or acoustic trauma.

With regard to right ear hearing loss, although the opinions of Dr. C.P.P. and Dr. M.N.B., both attribute what they indicate is a deficit i.e., a "notch" at 6000 Hz, this does not implicate the criteria for hearing loss at 38 C F R § 3 385, which only discusses decibel losses at 500, 1,000, 2,000, 3 000 and 4,000 Hz, as well as speech recognition scores using the Maryland CNC test.  Also, VA examination reports, dated in February 1994, January 1995, December 2001, June 2006, and March 2009 all show that the Veteran does not have right ear hearing loss as defined for VA purposes at 38 C F R § 3.385.  In summary, the Veteran is not shown to have a current right ear hearing loss as defined for VA purposes at 38 USCA §3.385.

The Board notes that there is an eight year gap between the most recent audiological examination and the current Board decision; however, the Veteran has not submitted any additional evidence or provided any assertions that his hearing has worsened.  See Palczewski v. Shinseki, 21 Vet.App.174, 182 (2007) (stating that submission of new evidence or an allegation that a disability has worsened between the date of a regional office decision and a Board review of that decision may warrant a new medical examination, but "the mere passage of time between those events does not" (citing 38 U.S.C.A. § 5103A(d)(2))).

The Board also acknowledges that in the June 2015 Memorandum Decision, the Court found that previously the Board only evaluated the Veteran's right ear disability under § 3.385 and not under any other diagnostic codes that may be applicable based on the symptoms reported.  See, e.g., 38 C.F.R. § 4.87 (2014), Diagnostic Code 6205 (Meniere's syndrome); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that the Board shall consider the possible application of other diagnostic codes as part of the requirement when providing adequate reasons or bases for its decision (citing 38 U.S.C.A. § 7104(d))).

The Board has considered that Dr. C.P.P. opined that the loss of hearing at 6000 Hz, detected in many audiograms, more likely suggests a noise-induced hearing loss, probably from occupational noise exposure.  Also, in November 2013 correspondence, Dr. M.N.B stated that the Veteran has mild sensorineural hearing loss, high-frequency notch pattern at 6000 Hz, which was characteristic of noise exposure trauma.  She found that this hearing loss developed after the Veteran was exposed to a pistol that was discharged close to his ear on August 15, 1993.  More significantly, in June 2016 correspondence, Dr. M.N.B. further described the interrelatedness of the Veteran's conceded acoustic trauma and his current right ear disability by describing that acoustic trauma can affect the inner ear and specifically both the acoustic nerve which controls the hearing and the vestibular apparatus which provides the balance.  Therefore, the Board finds that although the Veteran does not have a right ear hearing loss disability as defined under § 3.385, he clearly has high frequency right ear hearing loss as part of a multi-symptom right ear disability that, in addition to the already service connected tinnitus, is manifested by aural fullness, dizziness, loss of balance, and high frequency hearing loss.  

Accordingly, based on the analysis above and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a right ear disability right ear disability manifested by aural fullness, dizziness, loss of balance, and high frequency hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Right Ear Disability Manifested by Atrophy and Tympanic Membrane Perforation

With regard to any potential remaining right ear disabilities, namely atrophy and a perforated tympanic membrane, the Board finds that the claim must be denied.  In a March 2013 VHA opinion, Dr. C.P.P. states that a tympanic membrane perforation was not found by the ER physician in August 1993, and that although an acute perforation caused by an explosion usually results in bleeding, emergency room notes did not show such bleeding.  He concluded that an acute perforation caused by the gunfire explosion is "very unlikely."  He further noted that while there were many providers whose findings appear to contradict each other, the most reliable findings from subsequent examination are from an otologist (i.e., Dr. V.L.H.) who only treats ear diseases and whose findings are therefore considered to be "accurate and definitive."  Based on those findings Dr. C.P.P. concluded the Veteran did have a perforation at some point, but it healed later.  He further stated that a single perforation does not cause atrophy and that there is less than a 50 percent chance that the accident could have caused atrophy and perforation.  He explained that repeated audiological testing, including tympanometry, did not show any perforation.  

The Board finds that the March 2013 VHA opinion is highly probative evidence that weighs against the claim.  This opinion is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448 9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board further notes that the November 2013 opinion submitted by the Veteran from Dr. M.N.B. shows that she similarly stated that if there was an acute traumatic perforation in the ear, one would expect to find some evidence of blood on the tympanic membrane or in the ear canal, but that the lack of findings of blood at the ear in the emergency room report and in records from the next day led her to believe that the acoustic trauma to the right ear did not result in the tympanic membrane perforation.  She concluded that it was less likely as not that the acoustic trauma on August 15, 1993, to the right ear caused atrophy and tympanic membrane perforation.

The Board points out that, although they warrant reduced probative value, the August 2002 and June 2006 VA opinions also weigh against the claim, and that there is no competent opinion a favor of the claim.  

In summary, the Veteran is not shown to have a right ear disability manifested by atrophy and tympanic membrane perforation due to his service.  The Board therefore finds that the preponderance of the evidence is also against the claim for service connection for a right ear disability manifested by atrophy and tympanic membrane perforation, and that the claim must be denied.

The Board also considered that in a February 2012 JMR in which the parties agreed that "the record reasonably raises an aggravation theory of entitlement to service connected benefits, and the BVA did not provide an adequate statement of reasons and bases as to this issue."  The JMR indicates that the Board had previously failed to address whether the Veteran's right ear condition pre-existed his service, and whether his service aggravated the condition.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014), 38 C F R § 3.306 (2015). 

As an initial matter, as the Veteran was not provided an examination on entrance to the August 1993 period of ACDUTRA, the presumption of soundness does not attach, the burden falls on the Veteran to establish aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

None of the Veteran s service treatment records dated prior to August 1993 shows the presence of a right ear disability.  There are no VA or non-VA records dated prior to August 1993 which show the presence of a right ear disability.

The March 2013 VHA opinion shows that the physician stated that the Veteran had undergone a mastoidectomy at age 8, and that his pre-existing mastoidectomy did not cause his ear disability, i e , his tympanic membrane perforation, and that this previous operation has no bearing to the patient's current complaints.  He noted that the 1997 report from Dr. V.L.H. (i e, over three years after the August 1993 incident) indicated that there was an atrophic tympanic membrane with perforation, and that this indicated a chronic process, which is usually associated with repeated injuries, or negative middle ear process.  He stated that a single perforation does not cause atrophy, and he concluded that there is less than a 50 percent chance that the in-service accident could have caused atrophy and perforation.

Dr. M.N.B.'s November 2013 opinion shows that she concluded that the in-service acoustic trauma to the right ear did not result in the tympanic membrane perforation.  She stated that the evidence indicated that he had a preexisting Eustachian tube "dysfunction," with a history of simple mastoidectomy at the age of 8, and that the findings of a thin, retracted, atrophic tympanic membrane perforation, tympanic membrane retraction without perforation, Type A tympanogram, would all go along with various phases of Eustachian tube dysfunction, and that "at some point, "the Veteran could have had a tympanic membrane perforation, which has healed.  She concluded that there is less than 50 probability that the acoustic trauma on August 15, 1993 to the right ear caused atrophy and tympanic membrane perforation.
In summary, neither the VHA opinion nor Dr. M.N.B.'s opinion indicates that a preexisting right ear condition was aggravated by service, and there is no competent evidence to show that a right ear disability was aggravated by the Veteran's service, to include his period of ACDUTRA in August 1993.  See 38 C.F.R. § 3.306.  The Board, therefore, finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the appellant's own contentions, a layperson is normally presumed competent to report certain types of symptoms.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374 75 (2002).  However, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of right ear atrophy or perforated tympanic membrane, or to state whether it, was caused by service  See King v. Shinseki, 700 F 3d 1339, 1345 (Fed. Cir. 2012).  The etiology of the claimed disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology See Davidson v. Shinseki 581 F 3d 1313 (Fed Cir 2009); Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed. Cir 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board has discussed the Veteran's service treatment records, and the post service medical evidence, and opinions have been obtained that weigh against the claim.  This lay evidence therefore lacks sufficient probative value to warrant a grant of the claim.  Madden v. Gober, 125 F 3d 1477, 1481 (Fed. Cir. 1997).

The Veteran has not submitted any additional evidence since the May 2013 VHA opinion suggesting that his right ear atrophy and tympanic membrane perforation is related to service, in fact, the evidence he submitted in November 2013 shows otherwise, therefore, a new VA examination or nexus opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Furthermore, the Board notes that in the June 2015 Memorandum Decision, the Court did not dispute that the Board's recounting of the findings in the prior March 2014 decision regarding both the March 2013 VA medical opinion and the November 2013 private medical opinion, which respectively found that "an acute perforation caused by the gunfire explosion is 'very unlikely,'" and that "the in [-] service acoustic trauma to the right ear did not result in [a] tympanic membrane perforation."  Also, the Court acknowledged that in the March 2014 decision, the Board found that neither opinions nor any competent evidence show that a right ear disability was aggravated by the Veteran's service.  

Given the foregoing, the Board finds that the service treatment reports and the post-service medical evidence outweigh the Veteran's contentions to the effect that he has a right ear disability manifested by atrophy and tympanic membrane perforation that was incurred in, was aggravated by, or is otherwise related to, his military service.


ORDER

Service connection for a right ear disability manifested by aural fullness, dizziness, loss of balance, and high frequency hearing loss is granted.  

Service connection for a right ear disability manifested by atrophy and a perforated tympanic membrane is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


